 Case 1:21-cv-00157-JDL Document 8 Filed 09/01/21 Page 1 of 5                PageID #: 19




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

RICHARD A. LARSEN, III,                   )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )       1:21-cv-00157-JDL
                                          )
AROOSTOOK MENTAL HEALTH                   )
CENTER,                                   )
                                          )
       Defendant                          )

                    RECOMMENDED DECISION AFTER REVIEW
                         OF PLAINTIFF’S COMPLAINT

       Plaintiff alleges Defendant failed to assist him in state court legal proceedings.

(Complaint, ECF No. 1.) In addition to his complaint, Plaintiff filed an application to

proceed in forma pauperis (ECF No. 2), which application the Court granted. (ECF No. 3.)

In accordance with the in forma pauperis statute, a preliminary review of Plaintiff’s

complaint is appropriate. 28 U.S.C. § 1915(e)(2).

       Following a review of Plaintiff’s complaint, I recommend the Court dismiss the

complaint.

                                       DISCUSSION

       The federal in forma pauperis statute, 28 U.S.C. § 1915, is designed to ensure

meaningful access to the federal courts for those persons unable to pay the costs of bringing

an action. When a party is proceeding in forma pauperis, however, “the court shall dismiss

the case at any time if the court determines,” inter alia, that the action is “frivolous or
 Case 1:21-cv-00157-JDL Document 8 Filed 09/01/21 Page 2 of 5                 PageID #: 20




malicious” or “fails to state a claim on which relief may be granted.” 28 U.S.C. §

1915(e)(2)(B). “Dismissals [under § 1915] are often made sua sponte prior to the issuance

of process, so as to spare prospective defendants the inconvenience and expense of

answering such complaints.” Neitzke v. Williams, 490 U.S. 319, 324 (1989).

       When considering whether a complaint states a claim for which relief may be

granted, courts must assume the truth of all well-plead facts and give the plaintiff the

benefit of all reasonable inferences therefrom. Ocasio-Hernandez v. Fortuno-Burset, 640

F.3d 1, 12 (1st Cir. 2011). A complaint fails to state a claim upon which relief can be

granted if it does not plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A self-represented

plaintiff is not exempt from this framework, but the court must construe his complaint

‘liberally’ and hold it ‘to less stringent standards than formal pleadings drafted by

lawyers.’” Waterman v. White Interior Sols., No. 2:19-cv-00032-JDL, 2019 WL 5764661,

at *2 (D. Me. Nov. 5, 2019) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). This is

“not to say that pro se plaintiffs are not required to plead basic facts sufficient to state a

claim, Ferranti v. Moran, 618 F.2d 888, 890 (1st Cir. 1980).

       In this case, Plaintiff alleges that Defendant did not help him obtain information

from the state court regarding legal proceedings in which he is or was involved. First,

Plaintiff has alleged no facts nor asserted a legal theory that would support a finding that

Defendant was in some way obligated to assist Plaintiff in the defense or prosecution of

any legal claims or arguments. Furthermore, even if Plaintiff’s complaint could be
                                              2
 Case 1:21-cv-00157-JDL Document 8 Filed 09/01/21 Page 3 of 5                 PageID #: 21




construed to assert some type of legal claim, he has alleged no facts to support a claim

within this Court’s jurisdiction.

       “‘Federal courts are courts of limited jurisdiction,’ possessing ‘only that power

authorized by Constitution and statute.’” Gunn v. Minton, 568 U.S. 251, 256 (2013)

(quoting Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994)). “It

is to be presumed that a cause lies outside this limited jurisdiction, and the burden of

establishing the contrary rests upon the party asserting jurisdiction.” Kokkonen, 511 U.S.

at 377 (citations omitted). “A court is duty-bound to notice, and act upon, defects in its

subject matter jurisdiction sua sponte.” Spooner v. EEN, Inc., 644 F.3d 62, 67 (1st Cir.

2011). For the matter to proceed in this Court, Plaintiff’s claim must present either a federal

question, 28 U.S.C. § 1331, or a matter in controversy that exceeds the value of $75,000

between persons domiciled in different states, 28 U.S.C. § 1332.

       Pursuant to section 1331, federal district courts “have original jurisdiction of all

civil actions arising under the Constitution, laws, or treaties of the United States.” 28

U.S.C. § 1331. Plaintiff’s complaint does not assert a claim based on the United States

Constitution, a federal statute, or a federal treaty. The Court thus lacks federal question

jurisdiction over Plaintiff’s claim.

       Federal district courts also have original jurisdiction “where the matter in

controversy exceeds the sum or value of $75,000 . . . and is between citizens of different

States.” 28 U.S.C. § 1332(a)(1). For diversity jurisdiction, there must be “complete

diversity of citizenship as between all plaintiffs and all defendants.” Connectu LLC v.
                                               3
    Case 1:21-cv-00157-JDL Document 8 Filed 09/01/21 Page 4 of 5                         PageID #: 22




Zuckerberg, 522 F.3d 82, 91 (1st Cir. 2008). That is, for Plaintiff’s claim to be within the

Court’s diversity jurisdiction, Plaintiff must have been a citizen of a different state than

both the defendants on the date the complaint was filed. See Alvarez-Torres v. Ryder

Memorial Hosp., Inc., 582 F.3d 47, 54 (1st Cir. 2009) (“[D]iversity jurisdiction does not

exist where any plaintiff is a citizen of the same state as any defendant”). Plaintiff,

however, has alleged that he and Defendant1 are citizens of Maine. (Complaint at 2.)

Plaintiff, therefore, has not alleged a claim within this Court’s diversity jurisdiction.

                                             CONCLUSION

         Based on the foregoing analysis, after a review of Plaintiff’s complaint pursuant to

28 U.S.C. § 1915, I recommend the Court dismiss Plaintiff’s complaint. The Court has

dismissed multiple claims asserted by Plaintiff based on Plaintiff’s failure to allege an

actionable claim within the Court’s jurisdiction. See Larsen v. State of Maine, et al., 1:20-

cv-00450-JDL, Larsen v. Nelson, et al., 1:21-cv-00096-JDL, Larsen v. Aroostook Unified

Courts, 1:20-cv-00413-JDL, and Larsen v. Linthicum, et al., 1:20-cv-00127-JDL. Given

the Court’s dismissal of the claims Plaintiff asserted in the filings, I also recommend the

Court issue an order placing Plaintiff on notice that filing restrictions “may be in the offing”

in accordance with Cok v. Family Court of Rhode Island, 985 F.2d 32, 35 (1st Cir. 1993).




1
 See 28 U.S.C. § 1332(c)(1) (“a corporation shall be deemed to be a citizen of every State and foreign state
by which it has been incorporated and of the State or foreign state where it has its principal place of
business”).
                                                     4
 Case 1:21-cv-00157-JDL Document 8 Filed 09/01/21 Page 5 of 5                 PageID #: 23




                                         NOTICE

             A party may file objections to those specified portions of a magistrate
      judge’s report or proposed findings or recommended decisions entered
      pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
      court is sought, together with a supporting memorandum, within fourteen
      (14) days of being served with a copy thereof.

             Failure to file a timely objection shall constitute a waiver of the right
      to de novo review by the district court and to appeal the district court’s order.

                                                  /s/ John C. Nivison
                                                  U.S. Magistrate Judge

Dated this 1st day of September, 2021.




                                              5
